Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000461
                                                         18-JAN-2017
                                                         01:56 PM




                          SCWC-15-0000461 


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



                          STATE OF HAWAIʻI,

                   Respondent/Plaintiff-Appellee, 


                                vs. 


                          GEORGE FUKUOKA,

                  Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

             (CAAP-15-0000461; CASE NO. 2DTA-14-01165) 


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, filed on December 17, 2016, is hereby accepted

 and will be scheduled for oral argument.     The parties will be

 notified by the appellate clerk regarding scheduling.

           DATED: Honolulu, Hawaiʻi, January 18, 2017.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson